Matter of Cynn (2020 NY Slip Op 07655)





Matter of Cynn


2020 NY Slip Op 07655


Decided on December 17, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 17, 2020

PM-162-20

[*1]In the Matter of Caroline Cynn, an Attorney. (Attorney Registration No. 4972949.)

Calendar Date: December 14, 2020

Before: Lynch, J.P., Clark, Mulvey, Reynolds Fitzgerald and Colangelo, JJ.


Caroline Cynn, Tampa, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Caroline Cynn was admitted to practice by this Court in 2011 and lists a business address in Sun City Center, Florida with the Office of Court Administration. Cynn now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Cynn's application.
Upon reading Cynn's affidavit sworn to September 2, 2020 and filed September 15, 2020, and upon reading the December 7, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Cynn is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Mulvey, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Caroline Cynn's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Caroline Cynn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Caroline Cynn is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Cynn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Caroline Cynn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.